McCLELLAN, O. J.
The affirmation of reasons to believe and belief in a-complaint is not the equivalent of the affirmation of the existence of probable cause to believe and belief that a designated offense ivas committed by a party named. It. is of easy conception that a person might have reasons to believe that a fact exists, and, therefore, believe that it- does exist -without having that probable cause for belief of its existence, the affirmation of which is the necessary basis under the constitution and statute for a warrant of arrest and prosecution to conviction. The complaint in this case affirms only that the affiant “had reasons to believe and does believe” that the defendant committed a designated offense. It did not authorize the issuance of the warrant of arrest; it does not support the judgment of conviction, and no valid judgment ca.n he rendered upon it. The judgment will, therefore, he reversed, and a judgment will be here entered discharging the defendant. — Johnson v. State, 82 Ala. 29; Miles v. State, 94 Ala. 106; Butler v. State, 130 Ala. 127.
Reversed and rendered.